Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments submitted by the applicant on February
8, 2021.
Claim 2 is original.
Claims 1 and 3 have been amended and are hereby entered.
Claims 1-3 are currently pending and have been examined.
The claim objection has been withdrawn due to the amended claims.
The 112(b) rejections have been withdrawn due to the amended claims.
This action is made Non-Final.
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. 
With respect to the applicant’s traversal of the 101 rejection is considered to be moot based on the new grounds of rejection. 
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
Claim 1 recites a method, therefore, the claim passes step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of valuation of real estate.  
Regarding claim 1, the abstract idea of claim 1 is defined by the elements of:
tracking selling prices and asset features of a individual real estate assets, the asset features being tracked comprising: date of sale, a total number of finished square feet, year in which the unit was constructed, total number of bathrooms, and total number of bedrooms; performing a first analysis in the form of a  mesoscopic analysis by using a an unsupervised clustering technique of price and asset features a pool of individual real estate assets; performing a second analysis in the form of a further mesoscopic analysis by using a targeted clustering technique to divide the pool into sub-pools of individual real estate assets that are related in terms of mutual geographic proximity and mutual similarity of asset fea tures, the sub-pools being divided into physical computational subunits with an algorithm for adaptive readjustment of physical connectivity being provided to adaptively add or remove one or more of the physical computational subunits based on compute and a interconnect resource requirements; and performing a third analysis in the form of a macroscopic analysis by a representing the totality of the price for the real estate assets within each of the sub-pools as a composite asset, with a valuation of the individual real estate assets that make up each sub-pool being computed by taking the totality of the price for each sub-pool divided by the number of individual real estate assets in the sub-pool.   
The above limitations are reciting a method of organizing human activities in the form of tracking and determining  the value of real estate assets. The claimed steps are essentially walking through the process of a valuation calculation. The above noted steps that serve to define the abstract idea are considered to fall into the category of being a method of organizing human activities per the 
For claim 1, there are no additional elements. 
For claim 2, wherein periodic updates are performed incorporating new data of prices and asset features of individual real estate assets and extending by analogy those updates to estimate present valuations for the composite real estate assets within each of the sub-pools is further recitation of the same abstract idea of claim 1. Nothing is claimed that provides a practical application or significantly more at step 2B, see MPEP 2106.05(f).
Regarding claim 3, the abstract idea of claim 3 is defined by the elements of:
the asset features comprising: date of sale, total number of finished square feet, year in which the unit was constructed, total number of bathrooms, total number of bedrooms; performs a second analysis in the form of a further mesoscopic analysis by a using a targeted clustering technique to divide the pool into sub-pools of individual real estate assets that are related in terms of mutual geographic proximity and mutual similarity of asset features, the sub-pools being allocated to physical computational subunits with an algorithm for adaptive readjustment of physical connectivity being provided to adaptively add or remove one or more of the physical computational subunits based upon compute and interconnect resource requirements; and performs a third analysis in the form of a macroscopic analysis by a representing the totality of the price for the real estate assets within each of the sub-pools as a composite asset, with a valuation of the individual real estate assets that make up each sub-pool being computed by taking the totality of the price for each sub-pool divided by the number of individual real estate assets in the sub-pool.   
The above limitations are reciting a method of organizing human activities in the form of tracking and determining the value of real estate assets. The claimed steps are essentially walking through the process of a valuation calculation. The above noted steps that serve to define the abstract idea are considered to fall into the category of being a method of organizing human activities per the 2019 PEG, in that they recite fundamental economic practices of commercial interactions in the form of real estate valuation. The phrase “fundamental economic practices” is used to describe concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. 
For claim 3, the additional elements are a transactional database of property statistics in which selling prices and a asset features of a pool of individual real estate assets are stored,; a valuation processor which performs a first analysis in the form of a mesoscopic analysis by using an unsupervised clustering technique of price and asset features on the pool of individual real estate assets stored in the transactional database. 
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amounts to generically recited computing devices and modules that are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited computer to perform steps that define the abstract idea. The applicant is reciting generic and conventional computer hardware this is not defining anything more than a generic computer.  This is considered to be reciting nothing more than computer implementation of the abstract idea.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce at al. (US-10984489-B1) in view of Cozine (US-20180225593-A1).
Regarding claim 1:
Bruce discloses:

performing a first analysis in the form of a mesoscopic analysis by using a an unsupervised clustering technique of price and asset features a pool of individual real estate assets {According to the specification, page 15, eighth paragraph states that “lf desired, embodiments of tile method and system employing the category of partitioning schemes known in the "Machine Learning" literature as "supervised" techniques, could be used alternatively to the "unsupervised clustering, without departing from the scope of the inventive method”; See at least col. 8 lines 35-45 - In step 450, the facility trains a meta-model to determine, for each home, the proper relative weighting of the valuations produced by the feature-sensitive valuation 
performing a second analysis in the form of a further mesoscopic analysis by using a targeted clustering technique to divide the pool into sub-pools of individual real estate assets that are related in terms of mutual geographic proximity and mutual similarity of asset features {See at least cl. 9 lines 34-47 - In some embodiments, the facility constructs and/or applies housing price models each constituting a forest of classification trees. In some such embodiments, the facility uses a data table that identifies, for each of a number of homes recently sold in the geographic region to which the forest corresponds, attributes of the home and its selling price. For each of the trees comprising the forest, the facility randomly selects a fraction of homes identified in the table, as well as a fraction of the attributes identified in the table. The facility uses the selected attributes of the selected homes, together with the selling prices of the selected homes, to construct a classification tree in which each non-leaf node represents a basis for differentiating selected homes based upon one of the selected attributes}.
performing a third analysis in the form of a macroscopic analysis by a representing the totality of the price for the real estate assets within each of the sub-pools as a composite asset, with a valuation of the individual real estate assets that make up each sub-pool being computed by taking the totality of the price for each sub-pool divided by the number of individual real estate assets in the sub-pool {See at least col. 17 lines 25-35 - When a home is valued using the forest, the sample tree will be applied to the attributes of the home in the same way it was applied to homes in the scoring process described above. (If any attributes of the home are missing, the facility typically imputes a value for the missing attribute based upon the median or mode for that attribute in the recent sales table.) The valuation produced will be averaged with 
Bruce does not disclose 
the sub-pools being divided into physical computational subunits with an algorithm for adaptive readjustment of physical connectivity being provided to adaptively a add or remove one or more of the physical computational subunits based on compute and a interconnect resource requirements.
Cozine discloses 
the sub-pools being divided into physical computational subunits with an algorithm for adaptive readjustment of physical connectivity being provided to adaptively add or remove one or more of the physical computational subunits based on compute and a interconnect resource requirements {See at least paragraph [0570] Some embodiments provide other real property valuation methodologies. Information is received regarding real property transactions. Each real property transaction is assigned to an appropriate geographic identifier or data object based on information regarding a physical location of a real property associated with the real property transaction. For each property type represented in the real property transactions, relatively homogeneous segments of sufficient size are created to facilitate one or more of accuracy and precision of one or more automated real property valuation models by aggregating one or more of the geographic identifier or data objects or data objects into clusters by applying a predetermined similarity function among corresponding numerically valued attributes of the geographic identifier or data objects or data objects. An appropriate transfer price of a real property of interest can be estimated by applying the one or more automated real property valuation models to a segment of the relatively homogeneous segments with which the real property is associated}. 

Regarding Claim 2:
Bruce in view of Cozine discloses the limitations of Claim 1. Bruce further discloses:
wherein periodic updates are performed incorporating new data of prices and asset features of individual real estate assets and extending by analogy those updates to estimate present valuations for the composite real estate assets within each of the sub-pools {See at least col. 25 lines 33-42 - FIG. 31 is a display diagram showing a typical display presented by the facility to permit the user to describe improvements made to the subject home. The display 3000 includes a highlighted step indication 3012 that indicates that the user is performing the second step of the process 3010. Indication 3080 reflects the addition of $1500 to the initial valuation 3020 based upon the attribute updates performed by the user in the first step of the process. The display includes a “Update Value” control 3070 that the user can use to update the valuation displayed at indication 3080. The display includes an area 3030 that the user can use to describe improvements to the subject home}.  

Regarding Claim 3:
Bruce discloses:
A system for valuation of a pool of real estate assets, comprising: 
a transactional database of property statistics in which selling prices and a asset features of a pool of individual real estate assets are stored, the asset features comprising: date of sale, total number of finished square feet, year in which the unit was  constructed, total number of bathrooms, total number of bedrooms {See at least Fig. 1 and col. 10 lines 17-37 - 
a valuation processor which performs a first analysis in the form of a mesoscopic analysis by using an unsupervised clustering technique of price and asset features on the pool of individual real estate assets stored in the transactional database {See at least Fig. 1 and col. 8 lines 35-45 - In step 450, the facility trains a meta-model to determine, for each home, the proper relative weighting of the valuations produced by the feature-sensitive valuation models and the feature-insensitive valuation models. In various embodiments, these models are of various types, including logistic regression, random forest, spline regression, neural network, linear regression, quantile analysis, KNN etc. In various embodiments, cross validation is used to avoid over-fitting of the meta-models. After step 450, the facility continues in step 450 to update the meta-model based upon changes to the home attributes};  
a performs a second analysis in the form of a further mesoscopic analysis by a using a targeted clustering technique to divide the pool into sub-pools of individual real estate assets 
performs a third analysis in the form of a macroscopic analysis by representing the totality of the price for the real estate assets within each of the sub-pools as a composite asset, with a valuation of the individual real estate assets that make up each sub-pool being computed by taking the totality of the price for each sub-pool divided by the number of individual real estate assets in the sub-pool {See at least col. 17 lines 25-35 - When a home is valued using the forest, the sample tree will be applied to the attributes of the home in the same way it was applied to homes in the scoring process described above. (If any attributes of the home are missing, the facility typically imputes a value for the missing attribute based upon the median or mode for that attribute in the recent sales table.) The valuation produced will be averaged with the valuations produced by the other trees of the forest. In the average, each valuation will be weighted by the score attributed by the facility to the tree. This resultant average is presented as the valuation for the home}.   
Bruce does not disclose 
the sub-pools being allocated to physical computational subunits with an algorithm for adaptive readjustment of physical connectivity being provided to adaptively add or remove one 
Cozine discloses 
the sub-pools being allocated to physical computational subunits with an algorithm for adaptive readjustment of physical connectivity being provided to adaptively add or remove one or more of the physical computational subunits based upon compute and interconnect resource requirements {See at least paragraph [0570] Some embodiments provide other real property valuation methodologies. Information is received regarding real property transactions. Each real property transaction is assigned to an appropriate geographic identifier or data object based on information regarding a physical location of a real property associated with the real property transaction. For each property type represented in the real property transactions, relatively homogeneous segments of sufficient size are created to facilitate one or more of accuracy and precision of one or more automated real property valuation models by aggregating one or more of the geographic identifier or data objects or data objects into clusters by applying a predetermined similarity function among corresponding numerically valued attributes of the geographic identifier or data objects or data objects. An appropriate transfer price of a real property of interest can be estimated by applying the one or more automated real property valuation models to a segment of the relatively homogeneous segments with which the real property is associated}. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bruce to include the elements of Cozine so that valuation of real estate assets that have certain locations and attributes can be used to estimate the value of similar assets. It would be reasonable to one of ordinary skill of the art to utilize sub-pool of real estate assets that are in geographic proximity to estimate the value of comparable real estate.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J HARGROVE whose telephone number is (571)272-3562.  The examiner can normally be reached on MON - FRI: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.J.H./               Examiner, Art Unit 3687                                                                                                                                                                                         /DENNIS W RUHL/Primary Examiner, Art Unit 3687